Case 2:21-cv-00563-JCC Document 36-1 Filed 06/23/21 Page 1 of 3




           EXHIBIT A
2/28/2021                                                                                                         Create Your Account

                                                                                                                                                                       Install Steam   login | language


                                                                      STORE   COMMUNITY                ABOUT   SUPPORT




                                 CREATE YOUR ACCOUNT
                                 Email Address
Case 2:21-cv-00563-JCC Document 36-1 Filed 06/23/21 Page 2 of 3



                                   colvinvalve@gmail.com



                                 Conﬁrm your Address
                                   colvinvalve@gmail.com



                                 Country of Residence

                                     United States




                                                     I'm not a robot
                                                                                     reCAPTCHA
                                                                                     Privacy - Terms




                                               I am 13 years of age or older and agree to the terms of the Steam Subscriber Agreement and
                                     the Valve Privacy Policy.




                                                     Continue




             ABOUT STEAM                                      ABOUT VALVE     HELP            NEWS FEEDS


                                              © 2021 Valve Corporation. All rights reserved. All trademarks are property of their respective owners in the US and other countries.
                                              VAT included in all prices where applicable. Privacy Policy | Legal | Steam Subscriber Agreement | Refunds



       About Valve | Steamworks | Jobs | Steam Distribution | Gift Cards |                                           Steam |        @steam




https://store.steampowered.com/join/                                                                                                                                                                      1/1
2/28/2021                                                                                                         Create Your Account

                                                                                                                                                                       Install Steam   login | language


                                                                      STORE   COMMUNITY                ABOUT   SUPPORT




                               You must agree to the Steam Subscriber Agreement to continue.




                                 CREATE YOUR ACCOUNT
Case 2:21-cv-00563-JCC Document 36-1 Filed 06/23/21 Page 3 of 3




                                 Email Address
                                   colvinvalve@gmail.com



                                 Conﬁrm your Address
                                   colvinvalve@gmail.com



                                 Country of Residence

                                     United States




                                                     I'm not a robot
                                                                                     reCAPTCHA
                                                                                     Privacy - Terms




                                               I am 13 years of age or older and agree to the terms of the Steam Subscriber Agreement and
                                     the Valve Privacy Policy.




                                                     Continue




             ABOUT STEAM                                      ABOUT VALVE     HELP            NEWS FEEDS


                                              © 2021 Valve Corporation. All rights reserved. All trademarks are property of their respective owners in the US and other countries.
                                              VAT included in all prices where applicable. Privacy Policy | Legal | Steam Subscriber Agreement | Refunds



       About Valve | Steamworks | Jobs | Steam Distribution | Gift Cards |                                           Steam |        @steam




https://store.steampowered.com/join/?snr=1_4_4__more-content-login                                                                                                                                        1/1
